DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2021 has been entered.
 
Status of the Claims
	Claims 14 and 22 remain cancelled. Claims 1, 10-11, and 15-17 are currently amended. Claims 4 and 18 are as previously presented. Claims 2-3, 5-9, 12-13, 19-21, and 23-24 are original. Claims 1-13, 15-21, and 23-24 are currently pending in the application and have been considered below.

Response to Amendment
Objection to Claims
Claims 1 and 16 have been sufficiently amended to correct the minor informalities objected to in the previous office action, and thus the corresponding objections are withdrawn.
Rejection Under 35 USC 112(a)
	Claim 11 has been amended to remove the unsupported language “via a central registry,” and thus the corresponding 35 USC 112(a) rejections are withdrawn.
Rejection Under 35 USC 112(b)
	Claims 11, 16, and 17 have been amended to sufficiently clarify the indefinite elements and limitations such that the corresponding 35 USC 112(b) rejections are withdrawn.
Rejection Under 35 USC 101
	The 35 USC 101 rejections for claims 1-10, 16-21, and 23 are withdrawn. These claims are directed to methods and systems for sharing siloed information between healthcare entities with specific technical aspects that provide an improvement to a technical field; specifically, only particular data is selected for sharing based on a requesting user’s authorizations, and the requesting user is prevented from accessing the original data storage using the technical feature(s) of the central broker service and/or node such that only relevant and authorized information is extracted from the protected storage and shared via a user interface that creates a message overview from information stored in extraction messages, which are themselves representative of information stored in protected medical records. In this way, there are two technical layers between a requesting user and an original medical record storage that provide increased security and privacy, and only specific information is shared with specific individuals based on their particular authorizations as stored in a separate central registry. Accordingly, the invention utilizes particular technical features that provide meaningful limits on any recited abstract idea (e.g. the certain method of organizing human activity of data sharing) such that the claims are not a mere drafting effort to monopolize the abstract idea.
	In contrast, claims 11-13, 15, and 24 still merely recite methods and systems for extracting medical data and sending extraction messages to a central broker service, and do not claim the same technical aspects of the central broker service itself. Accordingly, the 35 USC 101 rejections for claims 11-13, 15, and 24 are upheld, as explained in more detail below. 
Rejection Under 35 USC 103
	The amendments made to independent claims 1, 11, 16, and 17 introduce limitations that are not fully addressed in the previous office action (e.g. the central registry being separate from and remote to the database, etc.), and thus the corresponding 35 USC 103 rejections for these claims and their dependents are withdrawn. However, Examiner will consider the amended claims in light of an updated prior art search and address their patentability with respect to prior art below.


Response to Arguments
Rejection Under 35 USC 112(d)
	Applicant argues that claims 23 and 24 further limit the subject matter of the claims from which they depend by adding a further limitation of “computer program code.” This argument is persuasive in view of a review of MPEP 608.01(n), and the corresponding 35 USC 112(d) rejections are withdrawn. 
Rejection Under 35 USC 101
	On page 10 Applicant argues that the claims were not examined in accordance with term definitions provided in the specification, and that “when the proper rules of examination are applied, it is clear that the claimed subject matter could not take place in the scenario created by the Examiner.” Applicant’s arguments are fully considered, but are not persuasive. Applicant essentially asserts that the claim terms have not been considered as electronic elements (e.g. the memory, database, central registry, extraction message, etc. all being electronic elements) in accordance with the definitions provided in paras. [0065]-[0073] of the specification. However, Examiner has addressed each of these elements as electronic or digital means in the Step 2A – Prong 2 and Step 2B analyses of the previous office action as appeared to be intended by Applicant. In the Step 2A – Prong 1 abstract idea analysis, it is stated that the claims recite an abstract idea but for the recitation of generic computer components, which Examiner then addresses in the later eligibility analysis steps. Further, Applicant has provided no specific example of an element that was improperly considered in Step 2A – Prong 1 and why this would indicate that the claims do not recite an abstract idea in the form of organizing human activity or a mental process. The steps of reading-in, selecting, generating, sending, etc., when considered but for the recitation of generic computer components, can all be accomplished in interactions between human actors and thus recite an abstract idea. The generic computer components are then addressed in the subsequent steps to determine if they provide integration into a practical application or significantly more than the abstract idea.
	On pages 12-14 Applicant provides background on technical problems as outlined in the 
Accordingly, the 35 USC 101 rejections are withdrawn for claims 1-10, 16-21, and 23 as indicated above, but upheld for claims 11-13, 15, and 24, as explained in more detail below. 
Rejection Under 35 USC 103
	On pages 16-17 of the Remarks filed 1/7/2021 Applicant argues that, regarding the teachings of Bessette to claim 17, “when a client (e.g., doctor) makes a request for a patient record, the request is received by the server 300 and not by the archivist workstation (i.e., the alleged “first processor”).” Examiner agrees; the claim requires that the request is received by the second processor (i.e. the server) and not the first processor (i.e. the workstation); lines 14-15 of claim 17 recite “a second processor configured to receive a request from a client for the overview message.” Accordingly, this citation does support the claim limitation as recited. 
	On page 17 of the Remarks filed 1/7/2021, Applicant argues that the cited combination of Bessette and EMERSE does not teach that the central registry is separate from and remote to the database. Examiner notes that this argument is moot because neither of these references are relied upon in the updated rejections to teach the central registry specifically being separate from and remote to the database. 
	On pages 18-19 Applicant further alleges various deficiencies of the Bessette reference with regard to the central registry’s authorization checking function; Examiner notes that this argument is also rendered moot because the Bessette reference is not relied upon to teach all aspects of the central registry’s functions in the updated rejections. 
	On pages 19-20 of the Remarks filed 1/7/2021, Applicant argues that the combination of EMERSE and Bessette is improper because “EMERSE is directed to the use within one of the separate LANs that are described as being disadvantageous by Bessette” (emphasis original). Applicant’s arguments are fully considered, but are not persuasive. Regardless of the operating environment of the system of EMERSE, this reference still suggests that it is advantageous to store a local copy of clinical documents for indexing from multiple connected data sources so that accessing the original documents in remote storage is not needed at run-time, in order to facilitate faster retrieval of search results, thus providing a teaching and motivation to modify the system of Bessette. Further, EMERSE does not mention that its architecture is limited to a LAN environment, and contemplates aggregating data from multiple sources (see Pg 4). Accordingly, Examiner maintains that the combination is proper. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “wherein the generating of the overview message includes filtering the contextual parameters of the request received in accordance with configurable filter criteria” (emphasis added). Though parent claim 5 describes contextual parameters being associated with a received request, there is no mention of the contextual parameters related to the actual generation of the overview message in a filterable capacity; as described in [0090] of the specification, “contextual parameters” appear to be metadata-type attributes of the request including reason/purpose of request. Further, filtering functions of the invention as described in [0092] & [0136] refer to creating an overview message by filtering the requested parameters, not the contextual parameters of the request itself. It is therefore unclear how the overview message would be generated by filtering contextual parameters of the request, since the 
Claim 7 recites “wherein the overview message includes a link to the respective document containing the contextual parameters of the request received” (emphasis added). Though parent claims 5 and 6 describe contextual parameters being associated with a received request, there is no mention of the contextual parameters being contained in a respective document; as described in [0090] of the specification, “contextual parameters” appear to be metadata-type attributes of the request including reason/purpose of request. Further, links to respective documents as described in [0074] & [0093] refer to documents containing the requested parameters, not the contextual parameters of the request itself. It is therefore unclear how the clinical documents being linked to by the overview message would contain the contextual parameters of the received request, since the linked documents are meant to be the original patient records or documents containing patient information that exists before the request is made. For purposes of examination, Examiner interprets claim 7 as indicating that a respective document contains the requested parameters of the request received, in accordance with paras. [0074] & [0093] of Applicant’s specification. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-13, 15, and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
In the instant case, claims 11-13 are directed to methods (i.e. processes), claim 15 is directed to a node (i.e. a manufactures based on para. [0076] of Applicant’s specification), and claim 24 is directed to a non-transitory computer readable medium (i.e. a manufacture). Thus, each of these claims falls within 
Step 2A – Prong 1
Independent claim 11 recites steps that, under their broadest reasonable interpretations, describe a certain method of organizing human activity. Specifically, the claim recites reading-in a data record from a local data source to a memory of the extraction service; selecting parameters of the data record, read-in, for generating an extraction message; generating the extraction message; and sending the extraction message, once generated, to a central broker service that checks for an existing authorization record stored in a central registry that is separate from and remote to a database containing patient data for access rights of a client to access the extraction message. Each of these steps describe a method of organizing human activity such as extracting data from medical records and sharing the data between human actors or organizations in accordance with authorization rights. Human actors are reasonably capable of reading patient record information from a local data source (e.g. a folder in a filing cabinet), selecting parameters to include in a summary report, creating a the summary report with the selected parameters, and sharing the summary report with another entity that can then check for user authorization for further data sharing. Thus, the claim recites an abstract idea in the form of a certain method of organizing human activity. Claim 15 recites substantially similar limitations, and recites an abstract idea under a similar analysis.
Dependent claims 12-13 and 24 inherit the limitations that recite an abstract idea from their dependence on claim 11, and thus these claims also recite an abstract idea under the Step 2A – Prong 1 analysis. In addition, claims 12-13 introduce limitations that merely further narrow the abstract idea recited in the independent claim. Specifically, claim 12 recites that the selected parameters are pre-configurable, which a human administrator could achieve by having predetermined parameters that they know they must select for particular patient records. Claim 13 recites that the generated extraction message includes a patient identifier, a document identifier referencing a storage location for metadata for the data record read in, and a configurable selection of extracted parameter types including respective values with codes. A human administrator could generate such an extraction message for sharing that includes these types of data, e.g. a patient ID number, a link to the location of the original patient 
However, recitation of an abstract idea is not the end of the analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A – Prong 2
The judicial exception is not integrated into a practical application. In particular, the additional elements of claim 11 include a local data source, a memory, the extraction message specifically being an electronic data record, a central broker service, and a central registry. These elements, when considered in the context of the claim as a whole, do not amount to integration into a practical application because they do not reflect an improvement in the functioning of a computer or other technological field, do not effect a particular treatment or prophylaxis for a disease or medical condition, do not implement the abstract idea with a particular machine that is integral to the claim, do not effect a transformation of a particular article to a different state or thing, nor do they apply the judicial exception in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g. an electronic healthcare records storage environment). 
Further, the computer storage elements in this claim (e.g. the local data source, the memory, the central registry, and the central broker service) merely amount to instructions to implement an abstract idea on a computer because they merely provide computer implementation of data storage functions that could otherwise be achieved by methods of organizing human activity without computers (e.g. using computer storage elements to store data electronically that may otherwise be stored in an analog fashion). The reading-in of data from and sending of data to and between these elements similarly amounts to the words “apply it” on a computer, because they digitize data sharing methods between various entities that are otherwise described as certain methods of organizing human activity. 
Claim 15 recites the additional elements addressed in claim 11 above, as well as memory storing computer-readable instructions and one or more processors configured to execute the computer-readable instructions such that the one or more processors are configured to perform operations equivalent to the methods of claim 11. This combination of memory and processors used to perform functions that could 
The judicial exceptions recited in dependent claims 12-13 and 24 are not integrated into a practical application under the same analysis as above because each claimed function is performed with the same additional elements identified in claim 11. Further, claims 12-13 merely further describe the abstract idea identified in claim 11 without presenting new additional elements, as explained above the Step 2A – Prong 1 analysis. Claim 24 recites non-transitory computer readable media for executing the methods of claim 11, which amounts to mere instructions to apply the exception on a computer because it simply executes stored computer code to perform steps that could otherwise be performed as a method of organizing human activity. 
Accordingly, the additional elements of claims 11-13, 15, and 24 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 11-13, 15, and 24 are directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer storage elements, processors, and stored computer code executed by a computer used to perform the reading-in, selecting, generating, sending, etc. steps amount to no more than mere instructions to apply the exception using generic computer components. As evidence of the generic nature of the above recited additional elements, Examiner notes paras. [0052]-[0055] of Applicant’s specification, describing storage devices and hardware of the system as any number of exemplary storage devices including “known devices that are altered and/or modified for the purposes of example embodiments” per [0053]; [0058]-[0061] further describe the non-transitory computer readable media of the system in nonspecific terms with exemplary embodiments such that one 
When the additional hardware elements are considered in combination with the functional additional elements of electronic data storage and transmission, they do not amount to significantly more than the abstract idea. Rather, they appear to be well-understood, routine, and conventional computer components implementing well-understood, routine, and conventional computer functions (e.g. receiving or transmitting data over a network, electronic recordkeeping, and storing and retrieving information in memory as set forth in MPEP 2106.05(d)(II)). Further, the combination of memory, processing, and communication hardware used to perform data extraction and/or summarization functions from electronic health record systems is well-understood, routine, and conventional as evidenced by at least the abstract and Figs. 3 & 7 of Bessette (US 20100268553 A1), the abstract and Figs. 1-2 of Curran et al. (US 20120253842 A1), the abstract and Figs. 1-3 of Huang et al. (US 20120323601 A1), and the abstract and Figs. 2-3 of Walker et al. (US 20150294088 A1). 
 Thus, when considered as a whole and in combination, claims 11-13, 15, and 24 are not patent eligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bessette (US 20100268553 A1) in view of EMERSE Electronic Medical Record Storage Engine Technical Manual (hereinafter EMERSE).
Claim 15
Bessette teaches an extraction node configured to generate and send an extraction message, for a patient based on a standardized platform, to a central broker service, the extraction node comprising:


reading in a data record from a local data source  (Bessette [0072], noting an archivist at a workstation receives a list of recent medical acts performed at a facility in addition to supporting documents for these acts (i.e. data records from a local data source such as the local medical information system disclosed in [0071])); 
selecting parameters of the data record, read-in, and generating an extraction message based upon the parameters selected, the extraction message being an electronic data record generated from acquired medical data of the local data source pertaining to a patient (Bessette [0072], noting an archivist uses the workstation to modify and/or update certain selected sections of a patient’s NDSMR based on the updated list of updated procedures that a patient has undergone; this has the effect of updating a and
sending the extraction message, once generated, to a central broker service (Bessette Fig. 3, [0072], noting the NDSMRs are stored in an NDSMR database 302 communicatively coupled to the server 300 and various hospital LANs/workstations, indicating that the archivist workstation sends the NDSMRs (i.e. extraction messages) to the server and database (i.e. central broker service)).
In summary, the actual initial creation and storage of the NDSMRs (i.e. extraction messages) in the database is not explicitly described in Bessette, but an updating process is disclosed in [0071]-[0072]. The updating of a record and subsequent storage of the updated record is considered equivalent to the ‘generation’ of an extraction message because a new, updated copy of the record is generated and stored in the database. This updating process includes the reading in of a particular data record (“the archivist within a particular medical facility receives on a regular basis… a list of recent medical acts performed at the facility, as well as supporting documents for these acts” per [0072]) as well as the selection of parameters and generation of the extraction message (“the NDSMR is downloaded to the archivist’s workstation, at which point the archivist is capable of modifying and updating certain sections of the data contained in the NDSMR, for instance the Significant Antecedents, Current Medical Condition and Links to Other Biological Data categories…. the archivist refers to the updated list to update the NDSMR in order to reflect the individual’s most recent and pertinent medical information, treatments, and corresponding pointers” per [0072]). The updated NDSMRs are then sent to the server and stored in the associated database.
As demonstrated above, Bessette discloses the updating method as being performed by a human archivist acting as an extraction node rather than by the particular hardware elements recited in the claim. However, the updating process is performed via a workstation as in [0072], which per Fig. 5 includes a hardware platform, operating system, and communications software (equivalent to a memory and processor executing computer code). Bessette further contemplates the automation of the updating process (see at least [0071]: “An alternative to the use of NDSMR administrators is the implementation of automatic NDSMR updates, a process which would involve the incorporation of some sort of intelligence system into all local medical network information systems”). Accordingly, it would have been obvious to 
However, even with this obvious modification, Bessette still fails to explicitly disclose the reading-in of a data record specifically to a memory of the extraction node. However, EMERSE shows that when creating a searchable, shared patient document repository from a variety of data sources, external medical files are copied to a local storage of the extraction service (see at least EMERSE Pg 7, noting “Lucene will create its own local copy when creating the indices). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bessette to store documents in a local storage of the extraction node as in EMERSE in order to facilitate faster document retrieval within the system because it would not need to rely on the original data sources, as suggested by EMERSE Pg 8. 

Claims 1-11, 16-17, 19-21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bessette in view of EMERSE and Dufel et al. (US 20140324479 A1). 
Claim 1
Bessette teaches a method for operating a central broker service for handling a request from a client for an overview message for a patient based on a standardized platform, the method comprising:
receiving the request at the central broker service for the overview message from the client (Bessette [0039], [0052], [0115], noting server 300 receives a patient data search request);
resolving the request for the overview message received from the client, determining a client identifier of the client and ascertaining parameters of the overview message requested (Bessette Fig. 8, [0053]-[0054], noting the server determines a requesting user’s identifier as well as the search parameters specified by the request); 
accessing a database containing patient data in the form of extraction messages and aggregating one or more extraction messages corresponding to the parameters ascertained, an extraction message being an electronic data record previously extracted from acquired medical data stored in a data source different from the database(Bessette Fig. 8, [0054], noting the NDSMR database is searched for NDSMRs (extraction messages) that meet the search parameters; NDSMRs are considered equivalent to extraction messages because they are electronic data records that contain data extracted from previously acquired medical data (as described in the NDSMR updating process of [0072]). The raw medical data documents on which the NDSMRs are based are stored separately in local network medical archives as noted in [0058]); 
accessing a central registry (Bessette [0049], [0053], noting the server’s memory (i.e. central registry) contains a validation table that maps registered user IDs to user profiles with associated permissible operations and accesses such that access to data in the database is limited to authorized users; [0074] further notes that when a search is performed by a user without authorization, the system “will automatically mask any nominative data found in the database response before transmitting it to the client workstation,” indicating that search results are first aggregated and then a user’s authorizations to view such documents and parameter data are checked); and
executing, upon the check indicating existence of authorization, at least: generating the overview message on a graphic user interface  (Bessette [0054]-[0055], noting data returned by the NDSMR database search are transmitted to the appropriate client, e.g. the user-friendly interface (GUI) provided at the client workstation; the NDSMRs themselves serve as summaries of a patient’s more complex medical data (as can be seen in Figs. 6A-C, and as disclosed in at least [0058]-[0064]). In addition, [0070] discloses that display of the NDSMRs may be further organized and enhanced, e.g. by scanning the pointers present in a given record for codes indicating the nature of the stored information and displaying corresponding information to a user on a screen; this method of further summarizing the data held in the returned NDSMR is equivalent to the insertion of a respective parameter in an overview message and generation of the overview message 
In summary, Bessette teaches a method for providing an overview message in response to a user request. An NDSMR database is searched for NDSMRs representative of patient data extracted from locally stored patient data; though the original medical documents are indicated as being stored in data sources different from the NDSMR database, Bessette fails to explicitly disclose that the separate data source(s) are not accessible by the central broker and that generation of the overview message occurs without having the acquired medical data accessible to the central broker service. However, EMERSE shows that when creating a searchable, shared patient document repository from a variety of data sources, the searching system (equivalent to the central broker service) does not access the original document repositories at run-time because local copies are created to enable fast retrieval (see EMERSE Pg 7). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bessette to utilize the local medical document storage and indexing methodology of EMERSE such that the original document data sources are not accessible to the central searching agent in order to facilitate faster document retrieval by pointing at a locally stored copy of externally available files, as suggested by EMERSE Pgs 7-8. 
Bessette in view of EMERSE thus teaches a method for providing an overview message in response to a user request, wherein the returned information includes only information that a particular user is authorized to view. Though Bessette discloses use of authorization tables and masking of nominative data in returned search results, the combination fails to explicitly disclose the checking of a central registry that is separate from and remote to the database for access rights to a document as Applicant intends. However, Dufel teaches that in a clinical records search and retrieval system, authorizations and consent documents regarding which users or user roles can access which types of information or parameters are stored in a repository system separate from and remote to the document custodian storage (see Dufel Figs. 2 & 6, noting document custodian 602 (acting as a policy enforcement point PEP) and PCD repository 642 (acting as a policy decision point PDP) as separate entities; see further [0035]-[0037] for a summary of the information retrieval process incorporating a separate PCD registry and repository). Dufel further notes that it is advantageous to separate the policy enforcement and decision points regarding whether a particular user in a particular context is permitted to access the separate from and remote to the database of indexed or otherwise searchable patient data in order to permit flexibility in the deployment and choice of computerized policy-drive release decisions (as suggested by Dufel [0006]). Such a combination would also provide the benefit of reducing information leakage by tailoring released information segments and/or documents to the particular requester and request context in accordance with a patient’s data sharing preferences (as suggested by Dufel [0036]).   
Claim 16
Bessette teaches a central broker node usable to execute a broker service for handling a request from a client for an overview message for a patient based on a standardized platform, the central broker node comprising:
memory storing computer-readable instructions (Bessette Fig. 7, [0047], noting memory 720 containing a program element that controls operation of the server); and
one or more processors configured to execute the computer-readable instructions such that the one or more processors are configured to perform operations (Bessette Fig. 7, [0047], noting memory 720 containing a program element that controls operation of the server 300, which includes high-speed processor/controllers 708, 710, and 712 per [0045]) including,
receiving, at the central broker node, the request for the overview message from the client (Bessette [0039], [0052], [0115], noting server 300 receives a patient data search request); 
reading in an extraction message, the extraction message being an electronic data record previously extracted from acquired medical data stored in a data source (Bessette Figs. 3, 7, [0036], [0045]-[0046], noting the server has communication interfaces that connect it to the NDSMR database 302 which contains NDSMRs (i.e. extraction messages); NDSMRs are considered equivalent to extraction messages because they are electronic data records that contain data extracted from previously acquired medical data (as described in the NDSMR updating process of [0072]). The raw medical data documents on which the NDSMRs are based are 
resolving the request received, to determine a client identifier, and ascertaining parameters of the overview message requested (Bessette Fig. 8, [0053]-[0054], noting the server determines a requesting user’s identifier as well as the search parameters specified by the request);
accessing a database and aggregating extraction messages corresponding to the parameters ascertained (Bessette [0054], noting the NDSMR database is searched for NDSMRs (extraction messages) that meet the search parameters);
accessing a central registry, (Bessette [0049], [0053], noting the server’s memory (i.e. central registry) contains a validation table that maps registered user IDs to user profiles with associated permissible operations and accesses such that access to data in the database is limited to authorized users; [0074] further notes that when a search is performed by a user without authorization, the system “will automatically mask any nominative data found in the database response before transmitting it to the client workstation,” indicating that search results are first aggregated and then a user’s authorizations to view such documents and parameter data are checked);
inserting, upon the check indicating existence of authorization, the respective parameter in the overview message; and generating the overview message on a graphic user interface (Bessette [0054]-[0055], noting data returned by the NDSMR database search are transmitted to the appropriate client, e.g. the user-friendly interface (GUI) provided at the client workstation; the NDSMRs themselves serve as summaries of a patient’s more complex medical data (as can be seen in Figs. 6A-C, and as disclosed in at least [0058]-[0064]). In addition, [0070] discloses that display of the NDSMRs may be further organized and enhanced, e.g. by scanning the pointers present in a given record for codes indicating the nature of the stored information and displaying corresponding information to a user on a screen; this method of further summarizing the data held in the returned NDSMR is equivalent to the insertion of a respective parameter in an overview message and generation of the overview message (e.g., generation on a screen of a user)).  
not accessible by the central broker and that generation of the overview message occurs without having the acquired medical data accessible to the central broker service. However, EMERSE shows that when creating a searchable, shared patient document repository from a variety of data sources, the searching system (equivalent to the central broker service) does not access the original document repositories at run-time because local copies are created to enable fast retrieval (see EMERSE Pg 7). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bessette to utilize the local medical document storage and indexing methodology of EMERSE such that the original document data sources are not accessible to the central searching agent in order to facilitate faster document retrieval by pointing at a locally stored copy of externally available files, as suggested by EMERSE Pgs 7-8. 
Bessette in view of EMERSE thus teaches a method for providing an overview message in response to a user request, wherein the returned information includes only information that a particular user is authorized to view. Though Bessette discloses use of authorization tables and masking of nominative data in returned search results, the combination fails to explicitly disclose the checking of a central registry that is separate from and remote to the database for access rights to a document as Applicant intends. However, Dufel teaches that in a clinical records search and retrieval system, authorizations and consent documents regarding which users or user roles can access which types of information or parameters are stored in a repository system separate from and remote to the document custodian storage (see Dufel Figs. 2 & 6, noting document custodian 602 (acting as a policy enforcement point PEP) and PCD repository 642 (acting as a policy decision point PDP) as separate entities; see further [0035]-[0037] for a summary of the information retrieval process incorporating a separate PCD registry and repository). Dufel further notes that it is advantageous to separate the policy enforcement and decision points regarding whether a particular user in a particular context is permitted to access the patient data to permit “flexibility in the deployment and choice of computerized policy-driven release separate from and remote to the database of indexed or otherwise searchable patient data in order to permit flexibility in the deployment and choice of computerized policy-drive release decisions (as suggested by Dufel [0006]). Such a combination would also provide the benefit of reducing information leakage by tailoring released information segments and/or documents to the particular requester and request context in accordance with a patient’s data sharing preferences (as suggested by Dufel [0036]).   
Claim 11
Bessette teaches a method for operating an extraction service for generating an extraction message for a patient based on a standardized platform, the method comprising:
reading-in a data record from a local data source  (Bessette [0072], noting an archivist at a workstation receives a list of recent medical acts performed at a facility in addition to supporting documents for these acts (i.e. data records from a local data source such as the local medical information system disclosed in [0071])); 
selecting parameters of the data record, read-in, for generating an extraction message, the extraction message being an electronic data record generated from acquired medical data of the local data source pertaining to a patient (Bessette [0072], noting an archivist uses the workstation to modify and/or update certain selected sections of a patient’s NDSMR based on the updated list of updated procedures that a patient has undergone; this has the effect of updating a patient’s NDSMR, which is equivalent to the generation of an extraction message because the NDSMR contains information extracted from a patient’s more complete medical record per [0058]);
58New Patent ApplicationDocket No. 32860HC-002831-USgenerating the extraction message and sending the extraction message, once generated, to a central broker service that checks for an existing authorization stored in a central registry,  (Bessette Fig. 3, [0072], noting the NDSMRs are stored in an NDSMR database 302 communicatively coupled to the server 300 and various hospital LANs/workstations, indicating that the archivist workstation sends the NDSMRs (i.e. extraction 
In summary, the actual initial creation and storage of the NDSMRs (i.e. extraction messages) in the database is not explicitly described in Bessette, but an updating process is disclosed in [0071]-[0072]. The updating of a record and subsequent storage of the updated record is considered equivalent to the ‘generation’ of an extraction message because a new, updated copy of the record is generated and stored in the database. This updating process includes the reading in of a particular data record (“the archivist within a particular medical facility receives on a regular basis… a list of recent medical acts performed at the facility, as well as supporting documents for these acts” per [0072]) as well as the selection of parameters and generation of the extraction message (“the NDSMR is downloaded to the archivist’s workstation, at which point the archivist is capable of modifying and updating certain sections of the data contained in the NDSMR, for instance the Significant Antecedents, Current Medical Condition and Links to Other Biological Data categories…. the archivist refers to the updated list to update the NDSMR in order to reflect the individual’s most recent and pertinent medical information, treatments, and corresponding pointers” per [0072]). The updated NDSMRs are then sent to the server and stored in the associated database.
However, Bessette fails to explicitly disclose the reading-in of a data record specifically to a memory of the extraction service. However, EMERSE shows that when creating a searchable, shared patient document repository from a variety of data sources, external medical files are copied to a local storage of the extraction service (see at least EMERSE Pg 7, noting “Lucene will create its own local copy when creating the indices”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bessette to store documents in a local storage of the extraction service as in EMERSE in order to facilitate faster document retrieval within the system 
Bessette in view of EMERSE thus teaches a method for extracting information from clinical documents to create a searchable database of patient data for authorized requesters to view. Though Bessette discloses use of authorization tables and masking of nominative data in returned search results, the combination fails to explicitly disclose that the central broker service checks a central registry that is separate from and remote to the database for access rights to a document as Applicant intends. However, Dufel teaches that in a clinical records search and retrieval system, authorizations and consent documents regarding which users or user roles can access which types of information or parameters are stored in a repository system separate from and remote to the document custodian storage (see Dufel Figs. 2 & 6, noting document custodian 602 (acting as a policy enforcement point PEP) and PCD repository 642 (acting as a policy decision point PDP) as separate entities; see further [0035]-[0037] for a summary of the information retrieval process incorporating a separate PCD registry and repository). Dufel further notes that it is advantageous to separate the policy enforcement and decision points regarding whether a particular user in a particular context is permitted to access the patient data to permit “flexibility in the deployment and choice of computerized policy-driven release decisions” (see [0006]). It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the authorization-aware method of the combination to include checking a central registry of existing authorizations for access rights of a requester that is specifically separate from and remote to the database of indexed or otherwise searchable patient data in order to permit flexibility in the deployment and choice of computerized policy-drive release decisions (as suggested by Dufel [0006]). Such a combination would also provide the benefit of reducing information leakage by tailoring released information segments and/or documents to the particular requester and request context in accordance with a patient’s data sharing preferences (as suggested by Dufel [0036]).   
Claim 17
Bessette teaches a system for generating an overview message for a patient based on a standardized platform and for operating a central broker service and an extraction service, the system comprising:
a first processor (Bessette [0072], noting an archivist at a workstation; the workstation includes a configured
to read in a data record from a local data source (Bessette [0072], noting an archivist at a workstation receives a list of recent medical acts performed at a facility in addition to supporting documents for these acts (i.e. data records from a local data source such as the local medical information system disclosed in [0071]));
to select parameters of the data record, read-in, and to generate an extraction message (Bessette [0072], noting an archivist uses the workstation to modify and/or update certain selected sections of a patient’s NDSMR based on the updated list of updated procedures that a patient has undergone; this has the effect of updating a patient’s NDSMR, which is equivalent to the generation of an extraction message because the NDSMR contains information extracted from a patient’s more complete medical record per [0058]);60New Patent Application Docket No. 32860HC-002831-US
to send the extraction message, once generated, to a central broker service (Bessette Fig. 3, [0072], noting the NDSMRs are stored in an NDSMR database 302 communicatively coupled to the server 300 and various hospital LANs/workstations, indicating that the archivist workstation sends the NDSMRs (i.e. extraction messages) to the server and database (i.e. central broker service));
a local repository for local storage of the data records, including the data record read-in, and for sending metadata of the data records, including a link to the data records, to a central registry,  (Bessette [0059], [0068], [0073], noting the NDSMRs contain links that point to full documents stored locally by each hospital (i.e. in a local repository); for example, [0072] notes a link in a NDSMR that points to “the Hospital E local network” that contains a digitized electrocardiogram, equivalent to a local repository for local storage of data records, and [0077] notes a link in an NDSMR that points to genetic data stored remotely in a local network); 
a second processor (Bessette Fig. 7, [0045], noting server 300 includes high-speed processor/controllers 708, 710, and 712 per [0045]) configured
to receive a request from a client for the overview message (Bessette [0039], [0052], [0115], noting a user may utilize a workstation or personal communication system (e.g. a cellular phone as in [0112]) to send a request to server 300);
to be in data exchange with the first processor, to read in an extraction message (Bessette Figs. 3, 7, [0036], [0045]-[0046], noting the server has communication interfaces that connect it to both client workstations and the NDSMR database 302);
to resolve the request for the overview message received from the client, to determine a client identifier, and to ascertain parameters of the overview message requested (Bessette Fig. 8, [0053]-[0054], noting the server determines a requesting user’s identifier as well as the search parameters specified by the request), 
to access the database to aggregate extraction messages corresponding to the parameters ascertained (Bessette [0054], noting the NDSMR database is searched for NDSMRs (extraction messages) that meet the search parameters),
to access the central registry to, based upon the client identifier determined, check an existing authorization stored in the central registry for access rights of the client to access a respective document containing a respective parameter, of the parameters ascertained, pertaining to all aggregated extraction messages (Bessette [0049], [0053], noting the server’s memory (i.e. central registry) contains a validation table that maps registered user IDs to user profiles with associated permissible operations and accesses such that access to data in the database is limited to authorized users; [0074] further notes that when a search is performed by a user without authorization, the system “will automatically mask any nominative data found in the database response before transmitting it to the client workstation,” indicating that search results are first aggregated and then a user’s authorizations to view such documents and parameter data are checked), and
upon the check indicating existence of authorization, to insert the respective parameter in the overview message and to generate the overview message on a graphic user interface (Bessette [0054]-[0055], noting data returned by the NDSMR database search are transmitted to the appropriate client, e.g. the user-friendly interface (GUI) provided at the client workstation; the NDSMRs themselves serve as summaries of a patient’s more complex medical data (as can be seen in Figs. 6A-C, and as disclosed in at least [0058]-[0064]). In addition, [0070] discloses that display of the NDSMRs may be further organized and enhanced, e.g. by scanning the pointers present in a given record for codes indicating the nature of the 
In summary, Bessette discloses a server-based system that allows a user to search for and receive documents that summarize patient data stored elsewhere while providing links to more detailed information. The Network Distributed Shared Medical Records (NDSMRs) as shown in Figs. 6A-C are equivalent to extraction messages (because they are electronic data records that contain data extracted from previously acquired medical data, e.g. as described in the NDSMR updating process of [0072]) and are stored in an NDSMR database 302. Each record relates to a particular patient and contains summarized medical data for that patient, as well as links that point a user to the actual storage location of the detailed clinical information (e.g. laboratory tests, x-rays, etc. as in [0059]). A user may send a request to the server via a workstation or personal communication device to search for particular patient data and/or particular parameters (as in [0054]), and the user’s authorization to request such data is checked against access permissions associated with the user’s identifier (as in [0074]). Matching NDSMRs that the user has authorization to view are returned to the user and may be summarized further (as in [0070]), equivalent to generating an overview message on a graphic user interface. 
The actual initial creation and storage of the NDSMRs (i.e. extraction messages) in the database is not explicitly described in Bessette, but an updating process is disclosed in [0071]-[0072]. The updating of a record and subsequent storage of the updated record is considered equivalent to the ‘generation’ of an extraction message because a new, updated copy of the record is generated and stored in the database. This updating process includes the reading in of a particular data record (“the archivist within a particular medical facility receives on a regular basis… a list of recent medical acts performed at the facility, as well as supporting documents for these acts” per [0072]) as well as the selection of parameters and generation of the extraction message (“the NDSMR is downloaded to the archivist’s workstation, at which point the archivist is capable of modifying and updating certain sections of the data contained in the 
As demonstrated above, Bessette discloses the updating method as being performed by a human archivist operating a computing device rather than by the particular first processor itself as recited in the claim. However, the workstation of [0072] would include various computing hardware (such as a processor) as explained above with reference to Fig. 5. Bessette further contemplates the automation of the updating process (see at least [0071]: “An alternative to the use of NDSMR administrators is the implementation of automatic NDSMR updates, a process which would involve the incorporation of some sort of intelligence system into all local medical network information systems”). Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the computing elements of the workstation (e.g. a processor) to perform the extraction message generation process rather than a human archivist in order to automate the method and reduce the amount of human labor required, as suggested by Bessette [0071].
In summary, Bessette teaches a method for providing an overview message in response to a user request. An NDSMR database is searched for NDSMRs representative of patient data extracted from locally stored patient data; though the original medical documents are indicated as being stored in data sources different from the NDSMR database, Bessette fails to explicitly disclose that generation of the overview message occurs without having the acquired medical data accessible to the central broker service. However, EMERSE shows that when creating a searchable, shared patient document repository from a variety of data sources, the searching system (equivalent to the central broker service) does not access the original document repositories at run-time for returning search results (equivalent to overview summaries) because local copies are created to enable fast retrieval (see EMERSE Pg 7). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bessette to utilize the local medical document storage and indexing methodology of EMERSE such that the original document data sources are not accessible to the central searching agent when returning results in order to facilitate faster document retrieval by pointing at a locally stored copy of 
Bessette in view of EMERSE thus teaches a method for providing an overview message in response to a user request, wherein the returned information includes only information that a particular user is authorized to view. Though Bessette discloses use of authorization tables and masking of nominative data in returned search results, the combination fails to explicitly disclose the checking of a central registry that is separate from and remote to the database for access rights to a document as Applicant intends. However, Dufel teaches that in a clinical records search and retrieval system, authorizations and consent documents regarding which users or user roles can access which types of information or parameters are stored in a repository system separate from and remote to the document custodian storage (see Dufel Figs. 2 & 6, noting document custodian 602 (acting as a policy enforcement point PEP) and PCD repository 642 (acting as a policy decision point PDP) as separate entities; see further [0035]-[0037] for a summary of the information retrieval process incorporating a separate PCD registry and repository). Dufel further notes that it is advantageous to separate the policy enforcement and decision points regarding whether a particular user in a particular context is permitted to access the patient data to permit “flexibility in the deployment and choice of computerized policy-driven release decisions” (see [0006]). It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the authorization-aware method of the combination to include checking a central registry of existing authorizations for access rights of a requester that is specifically separate from and remote to the database of indexed or otherwise searchable patient data in order to permit flexibility in the deployment and choice of computerized policy-drive release decisions (as suggested by Dufel [0006]). Such a combination would also provide the benefit of reducing information leakage by tailoring released information segments and/or documents to the particular requester and request context in accordance with a patient’s data sharing preferences (as suggested by Dufel [0036]).   
Claim 2
Bessette in view of EMERSE and Dufel teaches the method of claim 1, and the combination further teaches wherein the overview message is generated dynamically and only when required at least one of upon request of the client and during access to the database (Bessette [0051], noting “Although the server program is running at all times, if no clients are logged on to the server then it is in an effective 
Claim 3
Bessette in view of EMERSE and Dufel teaches the method of claim 1, and the combination further teaches wherein the overview message is supplied as a fully structured document (Bessette Figs. 6A-C, [0060]-[0064], noting structured display of summary documents).  
Claim 4
Bessette in view of EMERSE and Dufel teaches the method of claim 1, and the combination further teaches wherein an authorization for the client is based on an authorization rule, wherein the authorization rule is held in the central registry, andNew Patent Application Docket No. 32860HC-002831-USwherein the authorization rule is changeable during execution of the method (Dufel [0025]-[0027], [0037], noting rules-based PCDs of the consent registry used to determine an authorization decision; such PCDs can be dynamically created during an attempted document retrieval, indicating that the authorization rules are changeable during execution of the method in accordance with any changing contextual information). 
Claim 5
Bessette in view of EMERSE and Dufel teaches the method of claim 1, and the combination further teaches wherein the generating of the overview message includes taking at least one of the authorization of the client to access data records and contextual parameters of the request received, into account (Bessette [0049], [0053], [0074], noting a user’s identifier is validated against a user profile with associated permissible operations and accesses before returning search results and generating the summary; this is equivalent to taking the authorization of the client into account; see also Dufel [0025]-[0028], noting a requester’s identity and contextual information are taken into consideration when making an information release decision).  
Claim 6
Bessette in view of EMERSE and Dufel teaches the method of claim 5, showing a system that allows for the masking of returned data that a user is not authorized to view in generated displays (Bessette [0074]). However, the present combination fails to explicitly disclose wherein the generating of the overview message includes filtering the requested parameters of the request received in accordance with configurable filter criteria.  
However, Dufel teaches that when returning clinical information in response to a request and in accordance with authorization rules and access rights, returned information (i.e. requested parameters) is filtered in accordance with data segment labels that specify whether the identity and context of the requester allows access (Dufel [0028]-[0031], [0036]). Such filtering settings are pre-configurable via a portal as desired by a user, as noted in Fig. 4 & [0040]-[0042]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the masking of unauthorized information as in the combination to include the actual filtering out of unauthorized information in accordance with configurable filter criteria in order to reduce information leakage that could be present in a less dynamic method that shares categories of information that are not authorized to be shared, because even the knowledge of information that is masked or not shared can lead to inferences about a patient’s sensitive health information (as suggested by Dufel [0032]-[0033]). The use of filtering criteria also allows a patient to have dynamic control over which aspects of their health are shared with which entities under which circumstances, as suggested by Dufel [0040]. 
Claim 7
Bessette in view of EMERSE and Dufel teaches the method of claim 6, and the combination further teaches wherein the overview message includes a link to the respective document containing the requested parameters of the request received (see at least Bessette Fig. 6C, [0059], [0073], noting links to locally stored data). 
Claim 8
Bessette in view of EMERSE and Dufel teaches the method of claim 1, and the combination further teaches wherein the overview message is not stored in the registry (Bessette [0070], noting information from the NDSMR is further summarized for display to a user (equivalent to an overview message); because this further summarized information is only disclosed as being “displayed on the screen of the user” per the last sentence, it is understood to not be formally stored in the registry as the actual NDSMR is).  
Claim 21
wherein the overview message is not on a node but is only made available to the client (Bessette [0070], noting information from the NDSMR is further summarized for display to a user (equivalent to an overview message); because this further summarized information is only disclosed as being “displayed on the screen of the user” per the last sentence, it is understood to not be formally stored in a node and appears to only be available to the client in that particular display for that particular request).  
Claim 9
Bessette in view of EMERSE and Dufel teaches the method of claim 1, and the combination further teaches wherein all calculations for the generating of the overview message are executed in full by the central broker service on a central broker node (Bessette [0044], noting the system may be implemented in a client-server configuration such that “the client is mainly responsible for providing a user-friendly interface, whereas nearly all of the processing is done on the server”).  
Claim 10
Bessette in view of EMERSE and Dufel teaches the method of claim 1, showing a system of healthcare facilities that share data via a central NDSMR server and database platform (Bessette Fig. 3). However, the combination fails to explicitly disclose wherein the standardized platform is an Integrating the Healthcare Enterprise (IHE) Cross-Enterprise Document Sharing (XDS) platform, and wherein the data source not accessed by the broker service is an XDS repository, and the central registry is a registry according to the XDS standard 
 However, Dufel teaches the use of an IHE XDS profile utilizing XDS repository/registry elements within a clinical document searching and exchange system (Dufel [0010], 0037], noting access to PCD information (e.g., as in the overall clinical data sharing/exchange method shown in Figs. 1 and 2) can be made through an IHE XDS integration profile, indicating that any repositories/registries are compliant with XDS standards). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to specifically use an IHE XDS platform and XDS-compliant system elements as in Dufel as the standardized platform of the combination because the IHE XDS integration profile is a known standard that facilitates the sharing of healthcare data among healthcare enterprises, 
Claim 19
Bessette in view of EMERSE and Dufel teaches the method of claim 1, showing a system that allows for the masking of returned data that a user is not authorized to view in generated displays (Bessette [0074]). However, the present combination fails to explicitly disclose wherein the generating of the overview message includes filtering parameters of the request received in accordance with configurable filter criteria.  
However, Dufel teaches that when returning clinical information in response to a request and in accordance with authorization rules and access rights, returned information (i.e. requested parameters) is filtered in accordance with data segment labels that specify whether the identity and context of the requester allows access (Dufel [0028]-[0031], [0036]). Such filtering settings are pre-configurable via a portal as desired by a user, as noted in Fig. 4 & [0040]-[0042]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the masking of unauthorized information as in the combination to include the actual filtering out of unauthorized information in accordance with configurable filter criteria in order to reduce information leakage that could be present in a less dynamic method that shares categories of information that are not authorized to be shared, because even the knowledge of information that is masked or not shared can lead to inferences about a patient’s sensitive health information (as suggested by Dufel [0032]-[0033]). The use of filtering criteria also allows a patient to have dynamic control over which aspects of their health are shared with which entities under which circumstances, as suggested by Dufel [0040]. 
Claim 20
Bessette in view of EMERSE and Dufel teaches the method of claim 1, and the combination further teaches wherein the overview message includes a link to the respective document containing at least one parameter of the request received (Bessette Fig. 6C, [0059], [0073], noting links to locally stored data).  
Claim 23
Bessette in view of EMERSE and Dufel teaches a non-transitory computer readable medium storing computer program code for executing the method of claim 1 when the computer program code is executed on a computer (Bessette abstract, [0047], noting the server includes a processor with machine readable storage encoded with software for execution to perform the method of the invention).  
Claim 24
Bessette in view of EMERSE and Dufel teaches the method of claim 11 as explained above. However, Bessette discloses this method being performed by a human archivist rather than by a non-transitory computer readable medium storing computer program code for executing the method of claim 11 when the computer program code is executed on a computer. Accordingly, the reference fails to explicitly disclose each of the steps specifically being performed by a computer executing code. However, the updating process is performed via a workstation per [0072], which per Fig. 5 includes a hardware platform, operating system, application logic, and communications software (equivalent to a computer executing code). Bessette further contemplates the automation of the updating process (see at least [0071]: “An alternative to the use of NDSMR administrators is the implementation of automatic NDSMR updates, a process which would involve the incorporation of some sort of intelligence system into all local medical network information systems”). Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the computing elements executing code of the workstation to perform the extraction message generation process rather than a human archivist in order to automate the method and reduce the amount of human labor required, as suggested by Bessette [0071].
In addition, EMERSE discloses an indexing process (considered equivalent to the extraction process) being performed with computing components as on Pgs 7-8, providing further evidence that such a process would be obvious to perform via computer code.  

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bessette in view of EMERSE and Dufel as applied to claim 11 above, and further in view of Buttner et al. (US 20060080140 A1).
Claim 12
Bessette in view of EMERSE and Dufel teaches the method of claim 11, showing an archivist preconfigurable. However, Buttner shows that when generating a medical summary for a patient, the particular information selected to be extracted may be preconfigured by a user (Buttner Fig. 11, [0016], [0035], [0072], noting a user may preconfigure what particular types of patient data are included or excluded on a generated summary screen). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the data extraction method of the combination to allow for preconfigurable selection of parameters for inclusion in a patient extraction message as in Buttner in order to allow medical professionals to customize the patient data summarization system to meet their individual needs, such that data is presented in a more concise way to enable a clinician to evaluate a patient’s condition more quickly and effectively, as suggested by at least Buttner [0016]. 
Claim 13
Bessette in view of EMERSE and Dufel teaches the method of claim 11, and the combination further teaches wherein the extraction message includes at least:
a patient identifier (Bessette Fig. 6A);
a document identifier, uniquely referencing a storage location for metadata, for the data record read-in, from which the data was extracted (Bessette Fig. 6C, [0059], [0073], noting links to locally stored data); 
a  (Bessette Fig. 6C, noting a selection of extracted parameter types that may have associated values; see further [0069], noting codes indicative of the nature of the medical data).  
However, the combination fails to explicitly disclose that the selection of parameters of the extraction message are specifically configurable. However, Buttner shows that when generating a medical summary for a patient, the particular information selected to be extracted may be preconfigured by a user (Buttner Fig. 11, [0016], [0035], [0072], noting a user may preconfigure what particular types of patient data are included or excluded on a generated summary screen). It would have been obvious to . 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bessette in view of EMERSE as applied to claim 1 above, and further in view of Applicant’s admitted prior art.
Claim 18
Bessette in view of EMERSE and Dufel teaches the method of claim 1, and the combination further teaches wherein the overview message is supplied as a fully structured document,  (Bessette Figs. 6A-C, [0060]-[0064], noting structured display of summary documents).61 New Patent ApplicationBessette further contemplates that the specific nomenclature and pointer structure of the NDSMRs are standardized to ensure record consistency and successful searches (Bessette [0073]), but does not explicitly disclose the standard specifically being a CDA standard. Docket No. 32860HC-002831-USHowever, Bessette does contemplate that “the scope of this invention includes all other such variations whereby consistency is assured within the system” (see [0073]). Further, Applicant’s specification shows that the CDA standard is a known standard for formatting clinical document summaries (see [0011], noting “The HL7 (Health Level 7) Standard already defines a so-called C-CDA document for the exchange of data between organizations in the healthcare sector for this purpose. “CDA” stands for “Clinical Document Architecture” and the prefix “C-” for “Consolidated”. CDA is a XML-based markup standard for all clinical documents in the health sector. Hence, this standard already specifies an overview document.”). Because Applicant admits that CDA formatting is a known standard for formatting overview documents and Bessette contemplates “all other variations whereby consistency is assured within the system,” it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to format the NDSMRs of Bessette specifically in accordance with the known CDA standard. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Csurka et al. (US 20140350961 A1) describes a system and method for targeted summarization of a patient’s electronic medical records via searching an indexed database. Fernandez (US 20130006665 A1) describes a data management system that ingests and indexes medical records for searching via a business intelligence service. Larsen et al. (US 20030220817 A1) describes a system for providing a subset of PHI to a requesting entity based on security levels associated with the entity. Reid et al. (US 20160277374 A1) describes a system for conducting secure exchange of encrypted data (e.g. patient data). Prenelus et al. (US 20100082369 A1) describes systems for providing access to health information via a shared registry and repository. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679.  The examiner can normally be reached on M-Th 7:30-4:00 and F 7:30-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.A.H./Examiner, Art Unit 3626            

/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687